Citation Nr: 0608182	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as due to Persian Gulf War service.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served with the Army National Guard.  He served 
on active duty from November 1990 to May 1991.  Available 
records also document that the veteran served on active duty 
for training (ACDUTRA) from September 1981 to December 1981; 
from January 10 to February 6, 1986; from May 28 to 
June 27, 1993; and he was called to active duty for special 
work from July 16 to 18, 1993.  Records also show that he had 
additional active duty periods during his Army National Guard 
service.  The veteran was finally discharged from the Army 
National Guard in September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in November 2002 and 
December 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux City, South Dakota.  This issue 
was remanded in August 2004 and now returns to the Board for 
appellate review.   

The Board notes that the November 2005 supplemental statement 
of the case addressed the issue of entitlement to service 
connection for irritable bowel syndrome in addition to the 
current issue on appeal.  In the Board's August 2004 
decision, service connection for irritable bowel syndrome was 
denied.  In a January 2006 statement from the veteran's 
representative, he expressed confusion over the current 
appellate status of the issue of entitlement to service 
connection for irritable bowel syndrome.  As such, the Board 
advises the veteran and his representative that such issue is 
not in appellate status as the veteran has not appealed the 
issue to the Court of Appeals for Veterans Claims (Court) or 
submitted an application to reopen such previously denied 
claim.  Therefore, it appears that the November 2005 
supplemental statement of the case was incorrect in 
addressing the issue of entitlement to service connection for 
irritable bowel syndrome.

The Board also observes that a December 2003 rating decision 
granted entitlement to service connection for post-traumatic 
stress disorder (PTSD) and assigned an initial evaluation of 
50 percent, effective April 24, 2003.  In August 2004, the 
veteran submitted a claim of entitlement to an increased 
rating for service-connected PTSD, alleging that a higher 
evaluation was warranted based on his current treatment.  
Such issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The veteran's gastrointestinal complaints are 
attributable to known diagnoses, to include GERD, lactose 
intolerance, and cholelithiasis.

4.  Currently diagnosed GERD is not etiologically related to 
any disease, injury, or incident during the veteran's active 
duty military service or any period of ACDUTRA.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active duty 
military service or ACDUTRA, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 101(24), 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 
3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for GERD in January 2002 
and the initial unfavorable decision was issued in November 
2002, after the veteran had been provided with notice 
consistent with the VCAA in February 2002, pursuant to 
Quartuccio and Pelegrini, supra.  Additionally, letters dated 
in August 2004 and September 2005 further advised the veteran 
of VA's duties to notify and assist.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA informed the veteran in the February 2002, 
August 2004, and September 2005 letters of the information 
and evidence that is necessary to substantiate his service 
connection claim.  Specifically, he was notified that 
evidence of a current disability and a nexus between such and 
service was necessary to establish service connection.  Also, 
he was advised that veterans who served in Southwest Asia 
during the Gulf War were entitled to a presumption of service 
connection if they had certain diseases or disabilities.  
Additionally, February 2002 and the August 2004 letters 
notified the veteran that if he served in the Gulf War and 
had undiagnosed illness that began either during active 
service in the Southwest Asia theater of operations or at 
anytime through a certain date and had lasted for six months 
or longer, he was entitled to service connection for such 
illness. 

In addition, VA informed the veteran in all three letters 
about the information and evidence that VA would seek to 
provide.  Specifically, the February 2002 letter notified him 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, to include medical 
records, employment records, and records from other Federal 
agencies.  The August 2004 and September 2005 letters further 
advised the veteran that VA was responsible for obtaining 
relevant records from any Federal agency, to include medical 
records from the military, VA hospitals, and the Social 
Security Administration.  He was also informed that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  The February 2002 and August 2004 letters 
also notified the veteran that VA would attempt to obtain 
private records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
February 2002 and August 2004 letters advised him that he 
should submit any medical evidence he had from the time he 
began active duty in the Gulf War area, any medical evidence 
he had from the time he left the Gulf War area, and medical 
statements showing dates of examination or treatment, 
findings, and diagnosis.  He was also requested to inform VA 
if he had participated in a Gulf Health Registry Examination.  
The veteran was further advised that he should submit records 
or reports detailing the time he lost from work, changes in 
his physical appearance, changes in your physical abilities, 
and changes in his mental or emotional attitude.  Such 
letters also indicated that the veteran could submit lay 
statements detailing such information.  The August 2004 and 
September 2005 letters informed the veteran that he must 
provide enough information about his records so VA can 
request them from the appropriate person or facility and that 
it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  Also, as indicated previously, the 
February 2002 and August 2004 letters advised the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

With respect to the fourth element of notice, the September 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believe would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA treatment records and private medical 
reports pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with VA examinations in September 2002, October 2003, and 
March 2005 in order to adjudicate his service connection 
claim.  VA has also assisted the veteran throughout the 
course of this appeal by providing him and his representative 
with a statement of the case in April 2003 and supplemental 
statements of the case in September 2003, November 2003, and 
November 2005, which informed him and his representative of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001." This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of Section 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants 
a presumption of service-connection..

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  Also 
effective March 1, 2002, § 202 of the Veterans Educational 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), amended 38 U.S.C.A. §1117 to expand the 
presumptive period to September 30, 2011.  See VBA Fast 
Letter 02-04 (January 17, 2002).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At the veteran's July 2003 hearing before an RO hearing 
officer, he claimed that he currently has GERD as a result of 
his Persian Gulf War service.  The veteran testified that no 
matter what he ate, it upset his stomach, and he believed it 
was due to eating camel and being exposed to oil fires while 
serving in the Gulf War.  Also, in an August 2004 statement, 
he indicated that his current symptomatology was attributable 
to exposure to smoke, to include "Stir and Burn" activities 
which resulted in exposure to smoke from burning human waste, 
while stationed in the Persian Gulf.  As such, the veteran 
contends that service connection for GERD was warranted. 

The Board first notes that all of the veteran's 
gastrointestinal complaints have been attributed to known 
diagnoses, namely GERD, lactose intolerance, and 
cholelithiasis.  As relevant, a VA examiner diagnosed GERD 
and cholelithiasis in October 2003 and, at a March 2005 VA 
examination, GERD and lactose intolerance were diagnosed.  
There is no medical evidence suggesting the existence of 
additional disability that is undiagnosed and characterized 
by any bowel/digestive complaints.  Specifically, at the 
veteran's March 2005 VA examination, the examiner stated that 
the veteran did not have irritable bowel syndrome or any 
other gastrointestinal condition.  Therefore, the provisions 
authorizing presumptive service connection for disabilities 
due to undiagnosed illness are not applicable to this issue.  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  In this case, however, there is 
no competent evidence to support a finding that the veteran's 
GERD is related to any disease, injury, or incident during 
his active duty military service or any period of ACDUTRA.

The Board initially notes that the veteran's service medical 
records, to include those detailing his ACDUTRA service, 
reflect that, in March 1993, he sought treatment twice for 
abdominal discomfort and nausea.  He was diagnosed with 
gastritis and pharyngitis.  The remainder of the veteran's 
service medical records, to include periodic examinations, 
are negative for any additional complaints, treatment, or 
diagnoses referable to the veteran's gastrointestinal system.  
Moreover, the March 2005 VA examiner noted the veteran's 
March 1993 complaints and indicated that such represented a 
transient condition since the veteran had no recollection of 
them and the subsequent records did not show any ongoing 
abdominal or stomach complaints, especially the later 
periodic National Guard examinations.  As such, the Board 
finds that the veteran's in-service gastritis was acute and 
transitory and resolved without residual pathology.  

Post-service records, to include VA treatment records, VA 
examinations reports, and private records dated through March 
2005, reflect a diagnosis of GERD and treatment for such 
condition.  The Board specifically notes that a September 
2002 VA examination report reveals a diagnosis of GERD 
documented, currently stable, no residuals.  Also, at the 
veteran's March 2005 VA examination, he was diagnosed with 
GERD and the examiner noted that his history with heartburn 
and some reflux was consistent with GERD.  However, despite 
the veteran's current diagnosis of GERD, the Board finds that 
there is no competent medical opinion that such disorder is 
related to any disease, injury, or incident during the 
veteran's active duty military service or any period of 
ACDUTRA.  In fact, the March 2005 VA examiner stated that 
there was no evidence in the veteran's service medical 
records that his currently diagnosed GERD or lactose 
intolerance were treated or present on active duty.  
Moreover, at his July 2003 hearing before an RO hearing 
officer, the veteran indicated that no physician had linked 
his GERD to his active military service and he did not seek 
treatment in service for it.  As such, the only evidence of a 
nexus or link between active duty service, to include 
ACDUTRA, and GERD is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
GERD and active duty service, to include ACDUTRA, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for GERD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for GERD, claimed as due to Persian Gulf 
War service, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


